DICE, Commissioner.
The conviction is under Art. 802, Vernon’s Ann.P.C., for the offense of driving a motor vehicle upon a public highway while intoxicated, with punishment assessed at a fine of $50.
The minimum punishment for such offense under the provisions of Art. 802, supra, is three days in jail and a fine of $50.
The punishment assessed, being less than the minimum provided by law, requires a reversal of the conviction. Compian v. State, Tex.Cr.App., 363 S.W.2d 468.
The judgment is reversed and the cause is remanded.
Opinion approved by the Court